            Case 1:16-cr-00809-VM Document 595
                                           593 Filed 02/12/21
                                                     02/11/21 Page 1 of 1


                           LAW OFFICE OF SAM A. SCHMIDT
                                  115 BROADW AY Suite 1704
                                   NEW YORK, N.Y. 10006
                                        (212) 346-4666
                                   FACSIMILE (212) 346-4668
                                     lawschmidt@aol.com
                                                                                 2/12/2021
  Sam A. Schmidt, Esq.
  __________________
                                                          .

                                                          February 11, 2021

  Honorable Victor Marrero
  United States District Court Judge
  500 Pearl Street
  New York, NY 10007
  By ECF

         Re:     United States v. Randy Torres, et al
                 16 Cr. 809 (VM)

  Dear Hon. Judge Marerro:

        I am requesting that your Honor adjourn the sentencing of Randy Torres,
  Walston Owen and Charles Ventura, presently scheduled for March 19, 2021 at 2
  PM. until the week of May 10, 2021 except for May 13, 2021 when some counsel
  are not available. This is the second request for an adjournment as a result of the
  pandemic. This request is made with consent of counsel for all defendants. The
  government has notified counsel that it consents to this request.

         The nature of the convictions require an in court sentencing hearing. Some
  of the defense attorneys are in the high risk category and are unwilling to appear in
  court with their incarcerated clients at this time. It is our hope that adequate
  procedures for such a hearing and vaccination of at risk counsel, will permit the in
  court hearing by that date.

         Thank you for your Honor’s consideration.


The request for adjournment is granted. The                   Respectfully,
sentencing of Defendants Torres, Owen, and                         /s/
Ventura, currently scheduled for 3/19/21, is                  Sam A. Schmidt
hereby adjourned until 7/30/21 at 12 p.m.
                                                              Andrew M.J. Bernstein

 2/12/2021
